Exhibit 10.9.6

APPLERA CORPORATION/CELERA GENOMICS GROUP
1999 STOCK INCENTIVE PLAN

FORM OF DIRECTOR STOCK OPTION AGREEMENT

     DIRECTOR OPTION AGREEMENT dated as of [Grant Date] by and between Applera
Corporation, a Delaware corporation (the “Company”), and [Name], a member of the
Board of Directors of the Company (“you”).

     1. Grant of Option. The Company hereby grants to you a non-qualified option
(the “Option”) to purchase [Total Number of Shares] shares of its Celera
Genomics Group Common Stock, par value $.01 per share (the “Celera Stock”),
under the terms of the Applera Corporation/Celera Genomics Group 1999 Stock
Incentive Plan (the “Plan”).

     2. Purchase Price of Option. The purchase price of the shares of Celera
Stock subject to the Option is $[Purchase Price] per share.

     3. Expiration Date of Option. The Option will expire as of 12:00 a.m.
midnight (New York time) on [10 Year Anniversary of Grant Date] (the “Expiration
Date”), unless it is terminated earlier as provided in this Agreement.

     4. Exercise. The Option may be exercised as to [25% of Total Number of
Shares] shares on or after [Each of the Four Anniversaries of the Grant Date.]1
Except as provided below, the Option may not be exercised unless you are serving
as a member of the Board of Directors on the date of exercise.

     5. Retirement, Resignation, or Disability. If you cease to serve as a
director of the Company as a result of (a) retiring from the Board of Directors
upon reaching normal age, (b) becoming totally and permanently disabled, or (c)
resigning or declining to stand for reelection with the approval of the Board of
Directors, the Option may be exercised as to the total number of shares subject
to the Option (without regard to the exercise schedule set forth in paragraph 4)
at any time within three years after the date of retirement, disability,
resignation, or declining, but not after the Expiration Date.

______________

1

An August 19, 1999, stock option grant to James R. Tobin vested in two equal
installments on the date immediately preceding each of the two annual meetings
of stockholders following the grant date. A May 13, 1999, stock option grant to
Theodore E. Martin, and a January 21, 1999, stock option grant to Arnold J.
Levine, each vested in four equal installments on the first day of each of the
first four fiscal years commencing after the grant date. Stock options granted
on October 21, 1999, and October 19, 2000, vested in four equal installments on
the date immediately preceding the date of each of the next four annual meetings
of stockholders following the grant date. All other stock options issued
pursuant to this form of agreement are subject to the vesting schedule set forth
in this Section 4. The foregoing notwithstanding, during the 2005 fiscal year,
the vesting of all stock options issued pursuant to this form of agreement was
accelerated, such that all of these options became exercisable regardless of the
vesting schedule set forth in this Section 4. However, shares of stock issued
upon the exercise of the accelerated options by Directors are subject to a
restriction on the sale or other transfer prior to the earlier of the original
vesting date or the individual’s termination of service.

 

--------------------------------------------------------------------------------



     6. Death. If you die while serving as a member of the Board of Directors,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of death, but not after the Expiration Date.

     7. Termination of Service for Cause. If your service as a member of the
Board of Directors is terminated by the Company for Cause (as defined below),
the Option will be immediately forfeited in full upon such termination
(regardless of the extent to which the Option may have been exercisable as of
such time). For purposes of this paragraph 7 only, “Cause” is defined as (a) any
act which is in bad faith and to the detriment of the Company or (b) a material
breach of any agreement with or material obligation to the Company.2

     8. Other Termination of Service. If your service as a member of the Board
of Directors is terminated by you or the Company for any reason other than as
set forth in paragraphs 5, 6, or 73, you may exercise the Option, to the extent
that you would otherwise be entitled to do so at the date of termination of
service, at any time within 30 days after the date of termination, but not after
the Expiration Date.

     9. Exercise of Option. The Option may be exercised by giving written notice
in the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of Celera Stock to be
purchased. However, the Option may not be exercised as to fewer than 100 shares,
or the remaining shares covered by the Option if fewer than 100, at any one
time, and the Option may not be exercised with respect to a fractional share.
The purchase price of the shares as to which the Option is exercised must be
paid in full at the time of exercise, at your election, (a) in U.S. currency,
(b) by tendering to the Company shares of Celera Stock owned by you for at least
six months having a Fair Market Value (as defined in the Plan) equal to the
aggregate purchase price of the shares as to which the Option is being
exercised, (c) a combination of U.S. currency and/or previously owned shares of
Celera Stock valued at Fair Market Value, or (d) by payment of such other
consideration as the Management Resources Committee of the Board of Directors
(the “Committee”) from time to time determines. For purposes of this paragraph,
Fair Market Value will be determined as of the business day immediately
preceding the day on which the Option is exercised.

     10. Conditions to Exercise.The exercise of the Option following termination
of service is subject to the satisfaction of the conditions that you have not
(a) rendered services or engaged directly or indirectly in any business which in
the opinion of the Committee competes with or is in conflict with the interests
of the Company, or (b) violated any written agreement with the Company,
including, without limitation, any confidentiality agreement. Your violation of
either clause (a) or (b) of the preceding sentence will result in the immediate
forfeiture of any Options held by you.

______________

2

This provision is applicable only to stock option grants made on and after
October 19, 2000.

3

This reference to Section 7 is applicable only to stock option grants made on
and after October 19, 2000.

 

-2-

--------------------------------------------------------------------------------



     11. Rights as a Stockholder. You will not have any rights as a stockholder
with respect to the shares of Celera Stock subject to the Option prior to the
issuance to you of a certificate for such shares.

     12. Transferability. The Option may not be transferred other than by will
or by the laws of descent and distribution, and the Option may be exercised,
during your lifetime, only by you or your guardian or legal representative.

     13. Change of Control. Subject to the terms of the Plan, the Option will
become immediately exercisable in full (without regard to the exercise schedule
set forth in paragraph 4) upon the occurrence of any of the events set forth in
Section 11 of the Plan.

     14. No Right to Continued Service. Neither the Option nor this Agreement
confers upon you any right to continue to serve as a member of the Board of
Directors of the Company or interferes in any way with the right of the Board of
Directors or stockholders to remove you as a director in accordance with the
provisions of the Company’s By-laws and applicable law. Except as provided in
this Agreement, the Option will terminate upon your ceasing to serve as a member
of the Board of Directors for any reason. The Option will not be reinstated if
you are subsequently reelected to the Board of Directors.

     15. No Right to Future Benefits. The Plan and the benefits offered
thereunder are provided by the Company on an entirely discretionary basis, and
the Plan creates no vested rights in participants. Neither the Option nor this
Agreement confers upon you any benefit other than as specifically set forth in
this Agreement and the Plan. You understand and agree that receipt of the Option
does not entitle you to any future benefits under the Plan or any other plan or
program of the Company.

     16. Compliance with Law. No shares of Celera Stock will be issued upon the
exercise of the Option unless counsel for the Company is satisfied that such
issuance will be in compliance with all applicable laws.

     17. Terms of Plan Govern. This Agreement and the terms of the Option will
be governed by the terms of the Plan which is hereby incorporated by reference
in this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Prospectus for the Plan[, including a copy of the Plan,]4 and agree to be
bound by all of the terms of the Plan.

     18. Amendments. The Option or the Plan may, subject to certain exceptions,
be amended by the Committee at any time in any manner. However, no amendment of
the Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

     19. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

______________

4

Text in brackets is applicable only to January 21, 1999, and May 13, 1999, stock
option grants.

-3-

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, this Agreement has been duly executed by the
undersigned as of the day and year first written above.

  APPLERA CORPORATION         By: _______________________________     Chairman,
President and
Chief Executive Officer       Accepted and Agreed:          
_____________________________________     [Name]    



 

-4-

--------------------------------------------------------------------------------